DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed June 5, 2020.
	Claims 1-17 are pending.  Claims 1 and 13 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on June 5, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on June 5, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the ground voltage" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected as indefinite because it is ambiguous in line 4, “a ground voltage” is recited. It is ambiguous under whether the "a ground voltage" of line 4 is a new element or was intended to relate back to "the ground voltage" of claim 14 lines 4-5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furutani (U.S. 2013/0250704).
	Regarding independent claim 1, Furutani discloses an input circuit (Fig. 7) comprising:
	a buffer circuit (Fig. 7: the combination of 122 and 123) coupled to a pad (Fig. 7: the input terminal of 122 is coupled to a pad of 121), the buffer circuit being driven by a first power voltage (Fig. 1: VDD1);
	a level shifter circuit (Fig. 7: the combination of 141 and 142) coupled to an output terminal of the buffer circuit (Fig. 7: the input terminal of 141 is electrically couple to node S1 through capacitive coupling of transistor N32), the level shifter circuit being driven by a second power voltage (Fig. 7: VDD2); and
	a voltage stabilization circuit (Fig. 7: 150) coupled to an input node of the level shifter circuit (Fig. 7: one of the source/drain terminal of transistor N31 is electrically couple to the input of 141 through transistor N32 and inverter 152), the voltage stabilization circuit (Fig. 7: 150) being driven by the first power voltage and the second power voltage (Fig. 7: VDD1 that is couple to 151 and VDD2 couple to transistor N31 through transistor P31),
	wherein the voltage stabilization circuit (Fig. 7: 150) maintains a voltage of the input node of the level shifter circuit equal to or less than a given level sufficient to keep an output signal of the level shifter circuit at a specific logic value (the level of the signal S2 that is supplied to 141 is properly maintained, see page 6, par. 0069), when a voltage of the second power voltage is rising (Fig. 7: VDD2 is applied to node V to enters the deep power down mode, see page 6, par. 0069) an a voltage of the (Fig. 7: VDD1 is not applied to node V when enter the deep power down mode, see page 5, par. 0061).
	Regarding claim 2, Furutani discloses wherein the buffer circuit (Fig. 7: the combination of 122 and 123) includes:
	a first inverter coupled to the pad (Fig. 7: 122 coupled to the pad of 121), the first inverter being driven by the first power voltage (Fig. 7: VDD1) and a ground voltage (Fig. 7: VSS); and
	a second inverter (Fig. 7: 123) coupled to an output terminal of the first inverter (Fig. 7: 122), the second inverter being driven by the first power voltage (Fig. 7: VDD1) and the ground voltage (Fig. 7: VSS).
	Regarding claim 3, Furutani discloses wherein the level shifter circuit (Fig. 7: the combination of 141 and 142) includes:
	a third inverter (Fig. 7: 141) coupled to an output terminal of the second inverter (Fig. 7: the input terminal of 141 is electrically couple to node S1 through capacitive coupling of transistor N32), the third inverter being driven by the second power voltage (Fig. 7: VDD2) and the ground voltage (Fig. 7: VSS); and
	a fourth inverter (Fig. 7: 142) coupled to an output terminal of the third inverter (Fig. 7: 141), the fourth inverter being driven by the second power voltage (Fig. 7: VDD2) and the ground voltage (Fig. 7: VSS).
	Regarding claim 4, Furutani discloses wherein the voltage stabilization circuit (Fig. 7: 150) includes:
(Fig. 7: 151) receiving the first power voltage as an input (Fig. 7: VDD1 by 110), the fifth inverter (Fig. 7: 151) being driven by the second power voltage (Fig. 7: VDD2 by 190) and the ground voltage (Fig. 7: VSS); and
	an NMOS transistor (Fig. 7: N31) coupled between the ground voltage (Fig. 7: VSS) and the input node of the level shifter circuit (Fig. 7: node S2 od 141), the NMOS transistor having a gate terminal coupled to an output terminal of the fifth inverter (Fig. 7: gate of N31 is couple to the output terminal of 151).
	Regarding claim 5, Furutani discloses wherein the fifth inverter (Fig. 7: 151) provides an output signal having a high level to the gate terminal of the NMOS transistor (when signal S2 is low, 151 provides a high level to N31, see page 5, par. 0066), when the voltage level of the second power voltage is rising and the voltage level of the first power voltage is kept at the low level (If S1 is at low-level and then the device enters the deep power down mode (DPPWD is “on” and VDD2 is applied to node V as shown in Fig. 7), the logical level of the signal S1 remains equal, and the inverter 151 provides a high level to N31 when VDD1 is not applied to node V, see pages 5-6, par. 0066-0069).
	Regarding claim 6, Furutani discloses wherein the NMOS transistor is turned on to supply the ground voltage to the input node of the level shifter circuit, in response to the output signal having the high level (when S2 is low, N31 is “on” and S2 is equal to VSS, see page 5, par. 0066).
	Regarding claim 7, Furutani discloses wherein, when the buffer circuit is turned off (device is on deep power down mode, see page , par. 0062), the voltage stabilization circuit (Fig. 7: 150) maintains the voltage at the input node of the level (If S1 is at low-level and then the device enters the deep power down mode (DPPWD is “on” and VDD2 is applied to node V as shown in Fig. 7), the logical level of the signal S1 remains equal, and the inverter 151 provides a high level to N31 when VDD1 is not applied to node V, see pages 5-6, par. 0066-0069).
	Regarding claim 8, Furutani discloses wherein the low level is a first low level (when the device enters the deep power down mode, VDD1 is not applied to node V, see page 5, par. 0061), and
	wherein, when the voltage level of the first power voltage rises (normal operation, VDD1 is applied to node V and 190, shown in Fig. 7, is “off”), see page , par. 0044), the fifth inverter provides an output signal having a second low level to the gate terminal of the NMOS transistor (when the signal S1 is high during normal operation, 151 provides a low level to N31, see page 5, par, 0065).
	Regarding claim 9, Furutani discloses wherein the NMOS transistor is turned off to decouple the input node from the ground voltage in response to the output signal having the second low level (N31 is “off” the signal S2 becomes VDD2, see page 5, par. 0065).
	Regarding claim 10, Furutani discloses wherein the first power voltage rises to a first target voltage level, and the second power voltage rises to a second target voltage level lower than the first target voltage level (VDD1>VDD2>VSS, see page 3, par. 0037).
	Regarding claim 11, Furutani discloses the limitations with respect to claim 1.

	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 12, Furutani discloses the limitations with respect to claim 1.
	As discussed above, Furutani’s input circuit is substantially identical in structure to the claimed “input circuit,” where the differences reside only in the remaining limitations relating to function or properties of “wherein the voltage stabilization circuit is turned off, when the voltage level of the first power voltage is rising and the voltage level of the second power voltage is kept at the low level.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding independent claim 13, Furutani discloses a memory device (Fig. 9) comprising:
(Fig. 9: 170)  including a plurality of memory blocks (Fig. 9: the array 170 comprises rows and columns which can be labeled as blocks), each of the plurality of memory blocks including a plurality of memory cells (Fig. 9: each rows and column of the array 170 comprises a plurality of memory cells MC);
	one or more peripheral circuits configured to perform an operation on a memory block selected from the plurality of memory blocks (Fig. 9: all the peripheral elements around memory array 170); and
	a control logic (Fig. 9: controller not shown in figures that applied all the signals from 101-109) configured to control the peripheral circuits (Fig. 9: all the peripheral elements around memory array 170),
	wherein the peripheral circuits include an input/output circuit (Fig. 9: 110, 130, 140, 402, 400, 403) configured to handle one or more of a command (Fig. 9: for example 101-103), an address (Fig. 9: 104, 106 and 107), and data (Fig. 9: 109), the input/output circuit (Fig. 9: 110, 130, 140, 402, 400, 403) including:
	a buffer circuit (Fig. 7: the combination of 122 and 123) coupled to a pad (Fig. 7: the input terminal of 122 is coupled to a pad of 121), the buffer circuit being driven by a first power voltage (Fig. 1: VDD1);
	a level shifter circuit (Fig. 7: the combination of 141 and 142) coupled to an output terminal of the buffer circuit (Fig. 7: the input terminal of 141 is electrically couple to node S1 through capacitive coupling of transistor N32), the level shifter circuit being driven by a second power voltage (Fig. 7: VDD2); and
	a voltage stabilization circuit (Fig. 7: 150) coupled to an input node of the level shifter circuit (Fig. 7: one of the source/drain terminal of transistor N31 is electrically couple to the input of 141 through transistor N32 and inverter 152), the voltage stabilization circuit (Fig. 7: 150) being driven by the first power voltage and the second power voltage (Fig. 7: VDD1 that is couple to 151 and VDD2 couple to transistor N31 through transistor P31), the voltage stabilization circuit (Fig. 7: 150) maintaining a voltage of the input node of the level shifter circuit equal to or less than a given level sufficient to keep an output signal of the level shifter circuit at a specific logic value (the level of the signal S2 that is supplied to 141 is properly maintained, see page 6, par. 0069), when a voltage level of the second power voltage is rising and a voltage level of the first power voltage is kept at a low level (Fig. 7: VDD2 is applied to node V to enters the deep power down mode, see page 6, par. 0069) an a voltage of the first power voltage is kept at a low level (Fig. 7: VDD1 is not applied to node V when enter the deep power down mode, see page 5, par. 0061).
	Regarding claim 14, Furutani discloses wherein the voltage stabilization circuit (Fig. 7: 150) includes:
	a logic device (Fig. 7: 151) receiving the first power voltage as an input (Fig. 7: VDD1 by 110), the logic device (Fig. 7: 151) being driven by the second power voltage (Fig. 7: VDD2 by 190) and the ground voltage (Fig. 7: VSS); and
	a switching device (Fig. 7: N31) coupled between the ground voltage (Fig. 7: VSS) and the input node of the level shifter circuit (Fig. 7: node S2 od 141), the switching device having a control terminal coupled to an output terminal of the logic device (Fig. 7: gate of N31 is couple to the output terminal of 151).
Regarding claim 15, Furutani discloses wherein the logic device includes an inverter (Fig. 7: 151) and the switching device includes an NMOS transistor (Fig. 7: N31).
Regarding claim 16, Furutani discloses wherein the buffer circuit (Fig. 7: the combination of 122 and 123) includes:
	a first inverter coupled to the pad (Fig. 7: 122 coupled to the pad of 121), the first inverter being driven by the first power voltage (Fig. 7: VDD1) and a ground voltage (Fig. 7: VSS); and
	a second inverter (Fig. 7: 123) coupled to an output terminal of the first inverter (Fig. 7: 122), the second inverter being driven by the first power voltage (Fig. 7: VDD1) and the ground voltage (Fig. 7: VSS).
Regarding claim 3, Furutani discloses wherein the level shifter circuit (Fig. 7: the combination of 141 and 142) includes:
	a third inverter (Fig. 7: 141) coupled to an output terminal of the second inverter (Fig. 7: the input terminal of 141 is electrically couple to node S1 through capacitive coupling of transistor N32), the third inverter being driven by the second power voltage (Fig. 7: VDD2) and the ground voltage (Fig. 7: VSS); and
	a fourth inverter (Fig. 7: 142) coupled to an output terminal of the third inverter (Fig. 7: 141), the fourth inverter being driven by the second power voltage (Fig. 7: VDD2) and the ground voltage (Fig. 7: VSS).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825